Citation Nr: 1016651	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-13 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for degenerative changes of the lumbar spine with left leg 
numbness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.  

The Veteran appeared at a September 2009 videdoconference 
hearing before the undersigned, however, no testimony was 
given as it was requested that the Veteran's file be held 
open for 30 days for the submission of new evidence.  A 
transcript of the proceeding is associated with the claims 
file.  


FINDING OF FACT

The Veteran's lumbosacral disorder is primarily manifested by 
forward flexion of the thoracolumbar spine to no less than 30 
degrees, with no evidence of ankylosis or incapacitating 
episodes.


CONCLUSION OF LAW

The criteria for a schedular evaluation greater than 40 
percent for degenerative changes of the lumbar spine with 
left leg numbness have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he is entitled to a disability 
evaluation greater than 40 percent for his service-connected 
lumbar spine disability.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Moreover, while the Board must consider the veteran's medical 
history as required by various provisions under 38 C.F.R. 
Part 4, including sections 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the Veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Disorders of the spine may be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  
38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 40 percent evaluation is appropriate for 
favorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent evaluation 
is appropriate for unfavorable ankylosis of the entire spine.  
Note (1) requires an evaluation of any associated objective 
neurological abnormalities, including, but not limited to, 
bowel, or bladder impairment, separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5243.
Note (5) indicates that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. 
§ 4.71a, DC 5235-43, Note (2).

Factual Background

Service treatment records show that the veteran injured his 
back during military service in May 1987.  He submitted a 
claim for service connection in February 1997 and by rating 
decision dated in December 1997 the RO granted service 
connection for a back condition and assigned a 20 percent 
disability rating effective February 21, 1997, the date of 
the Veteran's claim.  Subsequently, in December 2000 the 
Veteran submitted a claim for an increased rating for his 
lumbar spine disorder and by statement of the case dated in 
January 2003 the RO recharacterized the Veteran's lumbar 
spine disorder as degenerative changes of the lumbar spine 
with left leg numbness and increased the disability rating 
from 20 percent to 40 percent effective December 14, 2000, 
the date of the Veteran's claim for an increased rating.  In 
December 2006, the Veteran filed a claim for an increase in 
his disability evaluation for his service-connected lumbar 
spine disability.  In the May 2007 rating decision on appeal, 
the RO continued the Veteran's 40 percent disability 
evaluation. 

The Veteran's back disorder is currently rated under 38 
C.F.R. § 4.71a, DC 5243, the diagnostic code for 
intervertebral disc syndrome.  In determining whether the 
next higher 50 percent rating is warranted, the pertinent 
evidence of record has been reviewed and a discussion of such 
evidence follows.  

VA outpatient treatment records dated in March 2006 to 
January 2007 demonstrate that the Veteran sought treatment 
for chronic back pain.  

In January 2007 the Veteran underwent magnetic resonance 
imaging (MRI) of the lumbar spine.  The VA radiologist 
diagnosed the Veteran with degenerative disc disease, bulging 
on multiple levels, and foraminal stenosis on the right at 
L4-L5, L5-SI levels.  

The Veteran underwent a VA examination in March 2007.  At the 
time of the examination, the Veteran reported back pain and 
left side pain, which radiates into his hip, pelvis, and 
lower extremity, with tingling to the left leg and toes on a 
recurrent basis.  The Veteran's pain was a level of seven out 
of ten.  He experienced flare-ups approximately two times per 
year, causing him to stay in bed resting for up to four days.  
The Veteran was prescribed pain medication for his back 
condition.  He denied bowel or bladder problems.  The Veteran 
utilized a cane to walk and wears a back brace two times per 
week at bedtime when his condition exacerbates.  He felt that 
his gait was unsteady, indicating, that he had a history of 
falling; specifically, he fell two weeks ago, however, did 
not sustain any injuries.  The Veteran denied any motor 
vehicle accidents or other injuries.  

Regarding daily living activities, the Veteran had trouble 
putting on his shoes due to the bending of his back, however, 
he performed other grooming activities without assistance.  
He could not sit and drive for more than two hours.  There 
were no physical recreational activities that the Veteran was 
able to partake in; he could not run or jump or perform any 
heavy lifting and he experienced difficulty walking stairs.  
At the time of the examination, the Veteran worked in sales, 
explaining that it was a semi-sedentary job.    

On examination, the Veteran stood erect, without abnormal 
posture.  He walked with a limp using a cane.  He could not 
perform toe or heel gait, as he experienced low back pain and 
weakness in the left lower limb.  On range of motion, forward 
flexion was from 0 to 60 degrees with development of pain 
throughout the arch of movement.  Pain developed at 50 
degrees of flexion.  Extension was from 0 to 15 degrees, and 
at the end arch of flexion, the Veteran developed a 
considerable amount of discomfort.  Right and left lateral 
flexion was from 0 to 25 degrees with pain.  Right and left 
lateral rotation was from 0 to 30 degrees with pain.  The 
Veteran had painful movement throughout the range of motion 
in the dorsolumbar area, more on the left lateral side.  He 
had palpatory tenderness.  On repetitive movement, the 
Veteran indicated increasing levels of discomfort, however, 
it did not change his gait pattern, which was already 
antalgic and with limping.  His spinal contour was preserved.  
His spasms were not severe enough to cause any change in the 
spinal contour.  On neurological examination, the Veteran's 
sensory perception to light touch was intact to the dermatome 
patterns of the lower extremities.   On rectal examination, 
the Veteran indicated that he had good perineal sensation, 
good sensation to light touch of the scrotal area, and 
voluntary motor control of the rectal sphincter.  There was 
radiculitis of the left lower limb, however, no signs of 
radiculopathy.   

Upon review of the Veteran's medical records, the examiner 
noted the Veteran's January 2007 MRI report and February 2007 
x-ray report, and diagnosed the Veteran with chronic strain 
of the lumbosacral spine, superimposed on osteoarthritis and 
degenerative disc disease at multiple levels with left 
radiculitis, with residuals.  Regarding additional loss of 
range of motion, the examiner opined that the Veteran's 
lumbar spine disorder caused an additional loss of 10 degrees 
in flexion.  This function was additionally limited by pain 
following repetitive use.  

VA outpatient treatment records dated in March 2007 to May 
2009 demonstrate   
that the Veteran sought treatment for chronic back pain.  

The Veteran underwent a subsequent VA examination in June 
2009.  At the time of the examination, the Veteran reported 
that his back condition caused constant sharp pain down the 
leg into the left hip.  He indicated that the intensity of 
pain varies with his activities.  The Veteran reported that 
he takes several different pain medications for his back 
problem.  He reported that he participates in rehabilitation 
exercises at home.  The Veteran had not received any physical 
therapy or injections in the past year.  The Veteran denied 
incapacitating episodes treated by a physician with bedrest 
in the past year, however, the Veteran reported that he 
experienced flare-ups 20 times in the last year, lasting 
upwards of four days, with self-treated bedrest.  The Veteran 
indicated that he has numbness and weakness of the left lower 
extremity.  The Veteran denied bowel and bladder complaints 
or erectile dysfunction. The Veteran used a cane all of the 
time and a back brace as needed.  The Veteran could walk a 
maximum of 50 feet without rest on flat and level land, but 
could not walk on uneven terrain, or climb stairs or ladders.  
The Veteran indicated that his gait was unsteady, as he had 
fallen multiple times over the past year, sustaining 
superficial abrasions and bruises, which have been self-
treated.  

Regarding activities of daily living, the Veteran washed and 
dressed without assistance, however, he could not perform 
light housekeeping or cooking.  He reported that he was able 
to stand for a maximum of 20 minutes and sit for a maximum of 
15 minutes.  The Veteran could lift a maximum of 15 pounds.  
Regarding recreational sports, the Veteran no longer runs, 
bowls, golfs, or jumps, indicating that he could not perform 
any recreational activities.  

On examination, the Veteran had asymmetrical posture.  There 
was a scoliotic curve left convexity at the mid-thoracic 
area.  Movement of the thoracolumbar spine was coarse in all 
planes and limited.  The Veteran could not stand erect in a 
symmetrical position.  The Veteran walked in a guarded manner 
and he could not walk on his heels or toes due to 
instability, however, could rise up on his toes, as motor 
strength to the lower extremity was present.  The Veteran 
squatted with some pain and instability of the spine.  On 
range of motion, forward flexion was from 0 to 30 degrees; 
extension was from 0 to 10 degrees; right lateral flexion was 
from 0 to 30 degrees; and left lateral flexion was from 0 to 
10 degrees.  The Veteran complained of pain and discomfort 
throughout the entire arc of movement.  Palpatory tenderness 
was present from the mid thoracic area to the sacrum.  
Repetitive movement of the thoracolumbar spine did not cause 
additional spinal muscular spasm and there was no change in 
the spinal contour.  The Veteran had an abnormal gait.  On 
neurological examination, the Veteran had diminished sensory 
perception of the left lateral thigh, leg, foot, and great 
toe.  Straight leg raise in the incline position was positive 
on the right at 30 degrees and positive on the left at 15 
degrees of elevation.  X-rays of the lumbar spine revealed 
mild disc narrowing at L4-5 with moderate disc narrowing at 
L5-S1.  Multilevel mild to moderate marginal bony spurring 
was present with prominent T12-L1 partially bridging 
osteophytes.  Moderate degenerative facet changes were 
present from L3-4 to L5-SI.  There was no compression 
deformity.  There were degenerative findings in a slight 
interval progression.  On repetitive movement, there was no 
apparent additional loss of range of motion or additional 
limited functional impairment.    

Upon review of the Veteran's medical records, the examiner 
diagnosed the Veteran with mild scoliosis with minimal 
degenerative changes and mild wedge configuration of the T7, 
T9, and T10 vertebral bodies, moderate degenerative 
osteoarthritis superimposed on degenerative disc disease of 
the lumbar spine, and intervetebral disc syndrome.   

In June 2006, the Veteran underwent electromyograph (EMG) 
examination.  At the time, the Veteran reported low back pain 
radiating down his left leg, laterally and anteriorly, as 
well as numbness of the left leg and burning of the left leg.

On neurological examination, there was diminished pinprick 
sensation of the left leg.  Nerve conduction studies were 
performed in the key muscle groups of both lower extremities 
and paraspinal muscles, revealing normal insertional resting 
and exertional potentials.  

Based upon the examination, the examiner diagnosed the 
Veteran with a normal EMG of both lower extremities and 
paraspinal muscles, normal nerve conduction studies of both 
lower extremities, normal F waves of both lower extremities, 
normal H reflexes of both lower extremities, and lumbar disc 
disease.  The examiner further indicated that he did not find 
evidence of neuropathy, myopathy, or radiculopathy; 
specifically, he found no evidence of lumbar spine 
radiculopathy.  

Analysis

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a schedular rating 
in excess of 40 percent for the Veteran's service-connected 
degenerative changes of the lumbar spine with left leg 
numbness.  
As noted above, a 50 percent evaluation is appropriate for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Regarding both the March 2007 and June 2009 VA examinations, 
as well as the aforementioned VA outpatient treatment notes, 
the Veteran does not warrant an increase in rating, as there 
is no noted ankylosis.  Thus, based on the aforementioned 
evidence, there Veteran has not met the schedular 
requirements for a 50 percent disability evaluation under DC 
5243.

In reaching the aforementioned conclusion, the Board has 
considered the overall disability picture demonstrated by the 
record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this 
case.  In so doing, the Board has carefully considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the veteran's 
disability is essentially manifested by pain.  Although the 
Veteran has shown pain on motion, the Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
service-connected lumbosacral injury are, however, already 
contemplated by the 40 percent rating for his back 
disability.  
The March 2007 VA examination included that examiner's 
specific comment that, considering DeLuca criteria, there was 
an additional loss of range of motion, specifically, the 
Veteran's lumbar spine causes an additional loss of 10 
degrees in flexion, limited by pain following repetitive use.  
38 C.F.R. § 4.71a, DC 5243.  There is no evidence of 
unfavorable ankylosis of the thoracolumbar spine, much less 
evidence of ankylosis of the entire thoracolumbar spine.  As 
noted above, the only way to obtain a disability rating in 
excess of 40 percent under Diagnostic Codes is to have 
ankylosis of the entire thoracolumbar spine.

Again, disorders of the spine may be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  
38 C.F.R. § 4.71a.  In this regard, the Board notes that the 
Veteran has been diagnosed with degenerative disc disease, 
thus a discussion of an evaluation rating increase under DC 
5243 is necessary.  

As noted above, under DC 5243, a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  The Board acknowledges that the evidence 
demonstrates that during the March 2007 VA examination, the 
Veteran reported experiencing flare-ups approximately two 
times per year, causing self-treating bedrest, for up to four 
days, and that during the June 2009 VA examination, the 
Veteran denied incapacitating episodes treated by a physician 
with bedrest in the past year, however, reported that he 
experiences flare-ups 20 times in the last year, lasting 
upwards of four days, with self-treated bedrest.  However, as 
indicated above, Note (1) of DC 5243 holds that an 
incapacitating episode is a period of acute signs and 
symptoms due to interverbral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5243.  In the present case, the medical 
evidence of record does not demonstrate that the Veteran was 
prescribed bed rest by a physician due to his lumbosacral 
service-connected disability.  Therefore, given the evidence 
of record, the Veteran does not warrant a 60 percent 
disability evaluation under DC 5243.     

The Board has also considered whether a separate evaluation 
is warranted for neurological symptoms associated with the 
Veteran's service-connected lumbar strain.  In this regard, 
as discussed above, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurological abnormalities under an appropriate 
diagnostic code.  

With respect to neurological symptoms, during the March 2007 
VA examination and June 2009 VA EMG examination, the Veteran 
reported experiencing radiating pain from his low back down 
his left leg, as well as left leg numbness.  In this regard, 
the Board notes that he is competent to report the symptoms 
he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, despite his neurological complaints, the weight of 
the evidence does not warrant assignment of a separate 
rating.  The March 2007 VA examination indicated that the 
Veteran has radiculitis of the left lower limb, however, the 
examiner found no signs of radiculopathy.  Furthermore, the 
June 2009 VA EMG examiner diagnosed the Veteran with a normal 
EMG of the left lower extremity and paraspinal muscles, 
normal nerve conduction studies of the left lower extremity, 
normal F waves of the left lower extremity, and normal H 
reflexes of the left lower extremity.  The examiner further 
indicated that there is no evidence of neuropathy, myopathy, 
or radiculopathy; specifically, he found no evidence of 
lumbar spine radiculopathy.  Thus, this absence of documented 
neurological disability is found to be more probative than 
the Veteran's reported complaints.  Therefore, the Board 
finds there is no basis to award a separate disability rating 
for a neurological impairment associated with the Veteran's 
service-connected lumbar strain.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  

Extraschedular Considerations

Comparing the level of severity and symptomatology of the 
service-connected lumbar disorder with the rating criteria, 
the Veteran's disability picture is contemplated by the 
Rating Schedule and the assigned rating is adequate and a 
referral for an extraschedular rating under 38 C.F.R. § 
3.321(b) is not warranted. Thun v. Peake, 22 Vet. App. 111 
(2008).  Indeed, in this case, an evaluation in excess of 
that assigned is provided for certain manifestations of the 
service-connected disability at issue, but the medical 
evidence reflects that those manifestations are not present 
in this case. Additionally, the diagnostic criteria 
adequately describes the severity and symptomatology of the 
Veteran's lumbar disorder.  Moreover, the evidence does not 
demonstrate other related factors.  For example, the Veteran 
has not required frequent hospitalization due to service-
connected disorders.  Moreover, marked interference with 
employment has not been shown.  In the absence of any 
additional factors, the RO's failure to consider or to refer 
this issue for consideration of an extraschedular rating was 
not prejudicial.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

Substantially compliant notice was sent in letters dated in 
February 2007 and May 2009.  Further, the claim was 
readjudicated in an August 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, afforded the Veteran examinations to assess the 
severity of his lumbar spine, provided the Veteran an 
opportunity to give testimony before the Board, and assisted 
the Veteran in obtaining evidence.  Based on the foregoing, 
all known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

A disability rating greater than 40 percent for degenerative 
changes of the lumbar spine with left leg numbness is denied.   



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


